DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statements filed September 8, 2021, and March 25, 2022, have been received and complies with the provisions of 37 CFR 1.97, 1.98 and MPEP § 609. Accordingly, the information disclosure statement(s) are being considered by the examiner, and initial copied is attached herewith.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3 is/are rejected under 35 U.S.C. 102(a)(1) as being clearly anticipated by Takada et al. (US2014/0373344A1).
	As to claim 1, Takada discloses a method for producing a battery the battery comprising (A method and a device for manufacturing a film-wrapped electrical device in which an electrical device element such typically as a battery or a capacitor is housed inside a laminate film, [0001]): a battery case made of metal (One example of the laminate film wrapping member 29…the wrapping member 29 is one obtained by stacking a thermal fusion resin layer having a thermal fusion property, a metal layer (e.g. an aluminum foil) [0040]), including a liquid inlet (Predetermined injection amount of an electrolyte solution (20) into the wrapping member (29) through the opening portion (29a) [Abstract]); 
	an electrode body accommodated in the battery case (Film wrapping members 29 each housing an electrode assembly [0048]), 
	the electrode body including an electrode opposed part in which a positive active material layer of a positive electrode sheet and a negative active material layer of a negative electrode sheet are opposed to each other; and an electrolytic solution contained in the battery case (An "electrode assembly" will be referred to as one including positive electrode plates (positive electrodes) 16 and negative electrode plates (negative electrodes) 14 stacked with separators therebetween and being in a state (stage) before a series of steps of injecting electrolyte solution 20 [0035]), 
	wherein the method comprises injecting the electrolytic solution into the battery case through the liquid inlet (Injecting the electrolyte solution 20 into bag-shaped laminate film wrapping members 29 each housing an electrode assembly 21' through opening portions 29a [0048]), the injecting includes: 
	a first liquid-injecting step of injecting the electrolytic solution of a predetermined first injection amount while air pressure in the battery case is regulated to a predetermined first air pressure (A predetermined injection amount (prescribed electrolyte-solution amount) of the electrolyte solution is injected into the wrapping member 29 through the opening portion 29a with the inside of the injection chamber 2 kept at the pressure obtained in the depressurization step (a pressure lower than atmospheric pressure, e.g. the pressure P.sub.A in FIG. 5) [0066]), 
	the predetermined first injection amount being determined so that a liquid- level height of the injected electrolytic solution falls within an intermediate liquid-level range in which the liquid-level height of the injected electrolytic solution is equal to or higher than a first reference height at which the whole electrode opposed part of the electrode body is immersed in the electrolytic solution but is lower than a second reference height at which the electrolytic solution reaches the liquid inlet (The electrolyte solution 20 (approximately 60% of the entire amount in FIGS. 5 and 6) is injected until an outer peripheral portion of the electrode assembly 21' [0068]) Where the outer peripheral portion of the electrode assembly would correspond to the intermediate liquid-level; 	
	and a second liquid-injecting step of injecting the electrolytic solution of a second injection amount that is a remaining amount up to a specified amount while increasing the air pressure in the battery case to a second air pressure higher than the first air pressure and maintaining the liquid-level height of the electrolytic solution within the intermediate liquid- level range (In this step (second injection step), the pressure inside the injection chamber 2 is raised to a pressure (e.g. the pressure P.sub.B) higher than the above-mentioned pressure (a pressure lower than atmospheric pressure, e.g. the pressure P.sub.A), and then that pressure (the pressure after the pressure raising) is maintained for a certain period of time, during which the rest of the above-mentioned predetermined injection amount (prescribed electrolyte-solution amount) of the electrolyte solution is injected (see FIGS. 5 and 6)...[0076]… the electrolyte solution 20 gradually permeates (impregnate) the electrode assembly 21' from its outer peripheral portion which can be impregnated relatively easily [0069]). Where the second injection provides better impregnation of electrode assembly from an outer peripheral level or intermediate liquid level.

	As to claim 2, Takada discloses the second liquid- injecting step includes air pressure increase to intermittently increase the air pressure in the battery case and additional liquid injection to intermittently inject the electrolytic solution, the air pressure increase and the additional liquid injection being alternately repeated.(The pressure inside the injection chamber 2 may be raised stepwise, and the electrolyte solution 20 may be injected with the pressure at each level maintained for a certain period of time [0082], see Figure 6)

	As to claim 3, Takada disclose the second liquid- injecting step includes continuously injecting the electrolytic solution while continuously increasing the air pressure in the battery case. (it is desirable to set the injection amount in each installment in this step ( (Injection substeps #5 to #7) larger than the injection amount in the last installment in the previous step (injection substep #4). As the pressure changes from the previous step to this step, the impregnation with the electrolyte solution occurs more easily in this step, and therefore the amount of injection can be increased accordingly. [0083], see Figure 6) As shown in Figure 6 the injecting of the electrolytic solution is continuous as a stepwise function without interruption and the pressure is being continuously increased.

    PNG
    media_image1.png
    441
    844
    media_image1.png
    Greyscale

(Takada, Figure 6, annotated for illustration)

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's 

disclosure.	
	
	Ishida et al. (US2016/0268626A1) Method of manufacturing a Battery.
	Meissner at al. (US2015/0349322A1) Method of producing a battery with fill machine.
	Fakatsu et al. (US2017/0237108A1) Manufacturing Device for a battery.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BART A HORNSBY whose telephone number is (313)446-6637. The examiner can normally be reached 9:00-6:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew T Martin can be reached on 571-270-7871. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

BART HORNSBY
Examiner
Art Unit 1728


/Maria Laios/Primary Examiner, Art Unit 1727